Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 17016052 filed on 0909/2020.  
Claims 1-12 are pending in the current application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 09/09/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.



Claim Objections

4.	Claims 1, 2, 3, 9, 11 and 12 objected to because of the following informalities: "incurring" should read "incurred" in these claims. 
Appropriate correction is required. 



Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

6.	Claim 1 recites the limitation "the cost presentation program" at line 6. There is insufficient antecedent basis for this limitation in the claims. 

In the interest of compact prosecution, Examiner is assuming this limitation should read "the [[cost]] presentation program" in order to provide appropriate antecedent basis in the claim.



Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.	Claims 1-12 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of apparatus (machine), method (process) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.    

9.	Claim 11 recites A cost presentation method for presenting a cost, .. stor[ing] management information which enables estimation of a relationship between a cost of infrastructure resource .. and activation time of the infrastructure resource and estimation of the activation time of the infrastructure resource .., estimating a relationship between a cost of an infrastructure resource and activation time of the infrastructure resource and estimating the activation time of the infrastructure resource; and presenting a result of the estimation of the relationship between the cost of the infrastructure resource and the activation time of the infrastructure resource, and of the estimation of the activation time of the infrastructure resource, which is an abstract idea of Certain Methods of Organizing Human Activity such as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), because presenting the result of a cost 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as an IT (Information Technology) system is migrated between clouds, a computer including a memory, a processor that executes the cost presentation program, a memory configured to store management information and a presentation program, A storage medium, which is a computer-readable storage medium, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 18 and paragraphs 155-158 and 160-161 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or 
Dependent Claims 2-10 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as a screen of an output apparatus, and those listed above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 2-10 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figure 18 and paragraphs 155-158 and 160-161 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).




Claim Rejections - 35 USC § 102

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102: 
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
35 U.S.C. 102(a)(1) forms the basis for all anticipation rejections set forth in this Office action.

11.	Claims 1, 7, 11 and 12 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Iyoob et al. (US Patent Publication 20140278808 A1 - hereinafter Iyoob).

12.	As per Claim 1, Iyoob teaches: 
A cost presentation apparatus for presenting a cost incurring when an IT (Information Technology) system is migrated between clouds, the cost presentation apparatus [IYOOB reads on: Abstract, "A computer-implemented method of implementing comparison of cloud service provider package offerings comprises a plurality of operations. An operation of creating a cloud services architecture specification defining a cloud infrastructure that supports deployment of an application thereto is performed. An operation of determining a cloud services offering price for each one of the plurality of cloud service offerings to characterize implementation of the cloud infrastructure using cloud services thereof on a basis of pricing of such cloud services is performed. Determining the cloud services offering price for a particular one of the cloud service offerings includes mapping the cloud services architecture specification to cloud service pricing information for the particular one of the cloud service offerings."; Fig. 6, system 300] comprising: 
a memory configured to store management information and a presentation program; and a processor configured to execute the cost presentation program [IYOOB reads on: Fig. 2A, cloud management model 200, Cloud Services Brokerage Platform 202; Fig. 6, PROCESSOR 301, OPERATING SYSTEM 303, Software 304, ROM 305, RAM 306; DISPLAY ADAPTER 311, DISPLAY 315; para 113, "FIG. 6 shows a data processing system 300 representative of a hardware environment comprising a CSB platform configured in accordance with an embodiment of the present invention (e.g., the CSB platform 202). A server is one example of the data processing system 300. The data processing system 300 a processor 301 coupled to various other components by system bus 302. An operating system 303 runs on processor 301 and provides control and coordinates the functions of the various components of the data processing system 300. 2. Software 304 in accordance with the principles of the present invention runs in conjunction with operating system 303 and provides calls to operating system 303 where the calls implement the various functions or services to be performed by software 304 and, optionally, other applications."; para 116, "A display monitor 315 may be connected to system bus 302 by display adapter 311. In this manner, a user is capable of inputting to the CSB platform 202 through keyboard 312 or mouse 313 and receiving output from the CSB platform 202 via display 315 or speaker 314."; para 150, "Through a suitable action (e.g., selection of a myApplications selection at the Applications tab 406), the user is presented with a myApplications section 550 of the Applications tab 406, as shown in FIG. 18. As shown in FIG. 18, various information pages can be accessed via the myApplications section 550 of the Applications tab 406. Examples of these pages include an applications details page, a demand page, a VDC, page, an IT architecture page, a capacity plans page, a bill of materials page, and a summary page. Advantageously, at least a portion of this information is presented in the context of the available applications (e.g., on a per-application basis)."] by referring to the management information, wherein the management information enables estimation [IYOOB reads on: Fig. 40, Receiving Consolidated Order Information For Prescribed Period Of Time 802, Generating Estimated Bill of Materials (BOM) Using Consolidated Order Information 804; para 158, "FIG. 21 shows a VDC cost analysis dashboard 622 configured in accordance with an embodiment of the present invention. A similar dashboard can be provided for presenting the same information for applications. As can be seen, for a particular VDC as specified in analysis content selection field(s) 623 and time period as specified in analysis time period field(s) 624, the VDC cost analysis dashboard 622 includes the following information: Cost by Resource Type in the form of a pie chart 626 that shows cost percentage by managed services, memory, CPU, storage, and network; Cost by Environment in the form of a pie chart 628 that shows cost percentage by each environment (e.g., production, disaster recovery, etc.); Cost by Architectural Layer in the form of a pie chart 630 that shows cost percentage by architectural layer (Web Server, Database Server, etc.); and Detailed VDC Cost Measures in the form of a table 632 that shows costs and deviation percentages in tabular form (e.g., planned monthly cost for the resource type, actual monthly cost for the recourse type, percentage deviation from planned cost, planned year to date cost for the resource type, actual year to date cost for the recourse type, and percentage deviation from planned cost as they relate to managed services, memory cost, CPU cost, storage cost and network cost)."] of a relationship between a cost of an infrastructure resource incurring when the IT system is migrated between clouds and activation time of the infrastructure resource and estimation of the activation time of the infrastructure resource [IYOOB reads on: para 131, "Examples of comparison parameters include, but are not limited to, Description (e.g., a brief description of the provider offerings); Virtual Machine (e.g., summary of the RAM (in GB), CPUs, and local storage (usually in GB) included in the provider offering, which can be adjusted later during an Add Resource Group process); Network (e.g., overview for the bandwidth, VLANs, minimum guaranteed throughput, pricing model for network traffic, server load balancer and private network provisions for the provider offerings); Storage (e.g., overview of the architecture, snapshots, backup policy, and shared storage for the provider storage offerings); Security (e.g., summary of firewall and intrusion detection/prevention for provider offerings); SLA (e.g., what uptime does the provider guarantee for their offering); Operating System (e.g., which operating systems the provider has available for its VMs, particular variety of OS, any restrictions on uploading your own image to a "blank" server); Provisioning Time (e.g., time for the provider to provision VDCs and VMs, which frequently can assume that configuring the first VDC created will take more time than subsequent VDCs); Support (e.g., provider support policies); Location (e.g., Geographical location of the provider's physical data center); and Pricing (e.g., Provider pricing for small, medium and large packages)." - what uptime does the provider guarantee for their offering is a relationship between a cost of an infrastructure resource incurring when the IT system is migrated between clouds and activation time of the infrastructure resource and estimation of the activation time of the infrastructure resource],
the processor estimates a relationship between the cost of the infrastructure resource incurring after the IT system has been migrated between clouds and the activation time of the infrastructure resource and estimates the activation time of the infrastructure resource [IYOOB reads on: para 140, "Usage-based charges are based on actual resources utilization. Unit and Unit Price indicate the utilization units and price used to measure how line items are charged. Quantity represents the actual utilization values by which the unit price is multiplied. When line items have a unit-based charge, the default estimated usage charge can assume the resource is fully utilized for the entire calendar month." - the default estimated usage charge can assume the resource is fully utilized for the entire calendar month is a relationship between the cost of the infrastructure resource incurring after the IT system has been migrated between clouds and the activation time of the infrastructure resource and estimates the activation time of the infrastructure resource], and 
the processor presents a result of the estimation [IYOOB reads on: Fig. 20, VDC capacity cost trends dashboard 604, line chart 610, 618, bar chart 612, 614, 616; Fig. 40, Generating Final Consolidated Billing Information Using BOM 806, Apportioning Charges Of Final Consolidated Billing Information 808] of the relationship between the cost of the infrastructure resource and the activation time of the infrastructure resource, and of the estimation of the activation time of the infrastructure resource [IYOOB, as above].

13.	As per Claim 7, Iyoob teaches: 
The cost presentation apparatus according to claim 1 [as above], wherein, 
when a plurality of applications, each of which is allocated with the infrastructure resource, exist, the processor estimates, for each of the applications [IYOOB reads on: Fig. 7, screen 400, VDC Quick Link section 414, Manage Applications 426; para 125, "A manage applications selector 426 of the Tab Link section 412 links to an application screen ( e.g., My Applications screen) of the Applications tab 406 for enabling a user to create applications and map them to a VDC or make edits to existing applications."], 
a relationship between the cost of the infrastructure resource and the activation time of the infrastructure resource, and the activation time of the infrastructure resource [IYOOB, as above, Claim 1].

14.	As per Claim 11, Iyoob teaches: 
A cost presentation method for presenting a cost incurring when 
The remainder of the Claim rejected under the same rationale as Claim 1 above.

15.	As per Claim 12, Iyoob teaches: 
A storage medium, which is a computer-readable storage medium 
The remainder of the Claim rejected under the same rationale as Claim 1 above.



Claim Rejections - 35 USC § 103

16.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

17.	Claims 2-6, 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Iyoob in view of Kokkinos et al., "Cost and Utilization Optimization of Amazon EC2 Instances", 2013 IEEE Sixth International Conference on Cloud Computing, 2013-06, pp.518-525 (hereinafter Kokkinos).

18.	As per Claim 2, Iyoob teaches: 
The cost presentation apparatus according to claim 1, wherein the processor [as above, Claim 1]
Iyoob further teaches: 
displays, on a screen of an output apparatus [IYOOB reads on: Fig. 6, DISPLAY ADAPTER 311, DISPLAY 315; Fig. 36, screen 772; para 22, "In response to receiving a request for determining implementation characterizing information using cloud services of each one of the cloud service offerings with respect to a second cloud services architecture specification, an operation of displaying a plurality of infrastructure characterizing parameters for each one of the cloud service offerings is performed."; para 129, "To compare the selected ones of the provider offerings 444 (i.e., those with the provider offering boxes 446 checked), the user clicks the compare button 460 thereby causing a Provider Offerings Comparison screen 457 to be displayed (FIG. 9)."], ... 
... the processor displays, on the screen of the output apparatus [IYOOB, as above, Figs. 6, 36, paras 22, 129], the relationship between the cost of the infrastructure resource incurring after the IT system has been migrated between clouds and the activation time of the infrastructure resource, and the activation time of the infrastructure resource [IYOOB, as above, Claim 1].
Iyoob does not explicitly teach, but Kokkinos teaches: 
... the relationship between the cost of the infrastructure resource incurring before the IT system is migrated between clouds and the activation time of the infrastructure resource, and the activation time of the infrastructure resource [KOKINNOS reads on: Fig. 8, The % utilization and the cost per hour of the instances of the initial set and of the new set - cost per hour of initial set is cost of the infrastructure resource incurring before the IT system is migrated; p. 518, Col. 1 "Cloud computing provides resources as a service over the network, enabling their efficient and flexible management. Cloud computing also replaces Information Technology (IT) costs of ownership and operation with variable costs that depend on the use of the cloud resources."; p. 523, Col. 1 "We evaluated the proposed Cost and Utilization Optimization (CUO) algorithm using synthetic data. We assume an initial set S of M instances, and their workload signal WL [Eq. (1)] for a period of T=24 hours (step size equal to 1 hour), while CUO calculates a new set Snew of instances for serving the same load."], and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Iyoob to incorporate the teachings of Kokkinos in the same field of endeavor of cloud cost estimation to include the relationship between the cost of the infrastructure resource incurring before the IT system is migrated between clouds and the activation time of the infrastructure resource, and the activation time of the infrastructure resource. The motivation for doing this would have been to improve the cost estimation of Iyoob by efficiently determining initial costs before cloud migration. See Kokkinos, Abstract, "The monitoring and the analysis of public clouds gains momentum, due to their widespread exploitation by individual users, researchers and companies for their daily tasks. We propose an algorithm for optimizing the cost and the utilization of a set of running Amazon EC2 instances by resizing them appropriately. The algorithm, namely Cost and Utilization Optimization (CUO) algorithm, receives information regarding the current set of instances used (their number, type, utilization) and proposes a new set of instances for serving the same load, so as to minimize cost ..".

19.	As per Claim 3, Iyoob teaches: 
The cost presentation apparatus according to claim 1, wherein the processor [as above, Claim 1]
Iyoob further teaches: 
displays, on a screen of an output apparatus [IYOOB, as above, Figs. 6, 36, paras 22, 129], the relationship between the cost of the infrastructure resource incurring after the IT system has been migrated between clouds and the activation time of the infrastructure resource [IYOOB reads on: para 140, as above, Claim 1]
Iyoob does not explicitly teach, but Kokkinos teaches: 
on a graph indicating the relationship between the cost of the infrastructure resource incurring before the IT system is migrated between clouds and the activation time of the infrastructure resource [KOKINNOS reads on: Fig. 8, p. 518, p. 523, as above, Claim 2].
on a graph indicating the relationship between the cost of the infrastructure resource incurring before the IT system is migrated between clouds and the activation time of the infrastructure resource. The motivation for doing this would have been to improve the cost estimation of Iyoob by efficiently determining initial costs before cloud migration. 

20.	As per Claim 4, Iyoob teaches: 
The cost presentation apparatus according to claim 1, wherein the processor [as above, Claim 1]
Iyoob further teaches: 
estimates a cost of a VM (Virtual Machine) and a virtual disk in each configuration obtained by combining a VM type, a migration destination cloud, a VM deployment destination, and a virtual disk deployment destination [IYOOB reads on: Fig. 7, Virtual Data Centers 404; Fig. 19, Applications Recommendations 574; Table 1 (para 177), VM Name/VDC, VM Name-Hard Disk 1; para 18, "To this end, such a CSB platform provides a cloud service consumer with a central web/Internet based portal enabled to implementing broker capabilities for cloud services (e.g., cloud infrastructure services). As a skilled person will appreciate from the disclosures presented herein, a CSB platform portal configured in accordance with embodiments of the present invention offers wizard-based tools for screening applications for cloud deployment, identifying target cloud infrastructures, estimating capacity required on the cloud, comparing provider prices side-by-side, creating a migration roadmap, and finally evaluating the ROI of cloud migration; single view for designing application architectures in the cloud, assigning portions of the architecture to different cloud providers, automatically provisioning the entire architecture simultaneously, and cost estimation; dashboards for consolidated billing, utilization monitoring, .." - identifying target cloud infrastructures, estimating capacity required on the cloud, comparing provider prices side-by-side, creating a migration roadmap, and finally evaluating the ROI of cloud migration; single view for designing application architectures in the cloud, assigning portions of the architecture to different cloud providers is estimates a cost of .. each configuration .. , a migration destination cloud, .. and a .. deployment destination; para 20, "An operation of determining a cloud services offering price for each one of the plurality of cloud service offerings to characterize implementation of the cloud infrastructure using cloud services thereof on a basis of pricing of such cloud services is performed. Determining the cloud services offering price for a particular one of the cloud service offerings includes mapping the cloud services architecture specification to cloud service pricing information for the particular one of the cloud service offerings."; para 80, "A virtual machine (VM) refers to a virtual computer that uses the resources of one or more real computers, but which is functionally indistinguishable from a physical computer running the same software from an end user's perspective. .. In contrast, a virtual data centers (VDC) is similar to physical data centers. A VDC allows dynamic creation of virtual resources atop a physical infrastructure, including CPU, memory, storage, and network capacity. .. A VDC can comprise of VMs, storage, one or more networks (subnets), VPNs, Firewalls, load balancers, and any other infrastructure as a service."; para 123, "Turning now to specific aspects of cloud management interface functionalities, FIG. 7 shows a main user page 400 of a portal configured in accordance with an embodiment of the present invention (e.g., a portal of the CSB platform 202 discussed above). The main user page 400 includes a Home tab 402, a Virtual Data Center (VDC) tab 404, an Applications tab 406, a Command And Control tab 408, and an Accounts tab 410. .. The Applications tab 406 provides functionalities related to creating, sizing, editing and managing the consumer's cloud applications, which can be mapped to resources within a single VDC or across multiple VDCs." - a Virtual Data Center (VDC) is a VM (Virtual Machine) and a virtual disk; para 124, "The Home tab 402 includes a Tab Link section 412, a VDC Quick Link section 414, a Recently Updated Resource section 416, and a Tasks section 418. The Tab Link section 412 provides selectors for accessing respective functionalities, as discussed below. The Quick Links section 414 provide shortcuts to create VDCs with the selected providers."; para 127, "A sourcing selection 440 (FIG. 7) of the VDC tab 404 takes the user to a sourcing section 441 of the VDC tab 404 for allowing the user to compare cloud provider packages (i.e., VDC package offerings) at a Provider Offering screen 442 (FIG. 8A). At this stage, a user (i.e., a cloud services consumer) is not actually buying, provisioning or fulfilling these packages, but is attempting to identify or map its requirements to a package and use that package to compare which cloud service provider to select. Referring now to FIG. 8A, the user chooses available packages 444 to be compared by selecting (i.e., checking) a plurality of provider offering boxes 446 and then clicks a Select button 448 next to a selected provider offering 444 to bring up the VDC ordering popup with the configuration values already pre-populated. Clicking the Select button 448 simply pre-populates the configuration values in VDC Order screen(s) to enable the comparison and allows the user to specify a package configuration. .. For a more detailed description, a user can select a More Details button 458 to cause additional information (i.e., specific package configuration information) on the provider offering 444 to be displayed (i.e., outputted)."; para 133, "Referring to FIGS. 10 and 11, a method 500 (FIG. 11) for setting up a VDC is shown."; para 152, "The Applications tab 406 provides functionality for determining whether or not an application of a user (i.e., a cloud service consumer) is a good candidate to migrate to a cloud, as well as whether the user is ready to make that transition. This functionality is embodied in the Applications tab 406 (e.g., in the myApplications section 550) as an application screener 570, as shown in FIG. 19. The application screener 570 includes a portion for assessing applications (i.e., an application assessing portion 572), a portion for presenting application recommendations (i.e., an application recommendations portion 574), a portion for visually depicting application migration recommendation (i.e., an application migration chart 576), and a portion for visually depicting recommended cloud architecture for supporting migration of the application (i.e., a migration infrastructure chart 578)."; ], and 
Iyoob does not explicitly teach, but Kokkinos teaches: 
presents a relationship between the cost of the VM and the virtual disk in each of the configurations and activation time of the VM, and the activation time of the VM in the configuration [KOKINNOS reads on: Fig. 8, as above, Claim 2; p. 520, Col. 1 "Amazon's CloudWatch [24] provides monitoring for AWS cloud resources (such as Amazon EC2). Developers and system administrators can use it to collect and track various metrics. The basic CloudWatch metrics are the following, though custom ones can also be added: .. •DiskRead/WriteOps: Number of completed read/Write operations from all ephemeral disks available to the instance •DiskRead/WriteBytes: Number of bytes read/write from all ephemeral disks available to the instance .. Monitoring data are available automatically, at 1 or 5-minute interval steps, depending on the charging policy chosen. Only 1440 points of a particular metric can be provided by CloudWatch at time; e.g., the CPU utilization of an instance per 1-minute (step size) for the last 24 hours (period). Other step sizes and periods can also be selected."- ephemeral disks available to the instance is virtual disks the virtual disk in each of the configurations].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Iyoob to incorporate the teachings of Kokkinos in the same field of endeavor of cloud cost estimation to include presents a relationship between the cost of the VM and the virtual disk in each of the configurations and activation time of the VM, and the activation time of the VM in the configuration. The motivation for doing this would have been to improve the cost estimation of Iyoob by efficiently determining costs for cloud migration. 

21.	As per Claim 5, Iyoob in view of Kokkinos teaches: 
The cost presentation apparatus according to claim 4, wherein the processor estimates [as above, Claim 4]
Iyoob further teaches: 
a relationship between the cost of the infrastructure resource and the activation time of the infrastructure resource [IYOOB, as above, Claim 1]
assuming that the cost of the VM is proportional to the activation time of the VM [IYOOB reads on: para 5, "In general, a cloud service has three distinct characteristics that differentiate it from a traditionally hosted service. The first one of these distinct characteristics is that it is sold to a services consumer on demand ( e.g., by the minute or the hour)." - sold .. by the minute or the hour is assuming that the cost of the VM is proportional to the activation time of the VM] and that the cost of the virtual disk is constant [IYOOB reads on: Fig. 9, Provider Offerings 457, GOGRID Pre-Paid Plans, Virtual Machine, Local Storage - a pre-paid plan with local storage is the cost of the virtual disk is constant].

22.	As per Claim 6, Iyoob in view of Kokkinos teaches: 
The cost presentation apparatus according to claim 5, wherein the processor estimates [as above,  Claim 5]
Iyoob further teaches: 
activation time of the VM, the size of which has been optimized based on auto scaling [IYOOB reads on: para 5, as above, Claim 5; para 74, "The CSB platform 202 serves as a cloud services brokerage and management platform that integrates multiple cloud provider services (e.g., internal or external) into a CSB platform portal through which cloud service consumers (e.g., business enterprises) can manage (e.g., optimize) the design, provisioning, ordering and control (i.e., consumption) of cloud services. .. Cloud service consumers can deploy core services and features enabled by the CSB platform 202, which are described below in greater detail, through a single user interface of a cloud user accessible portal. These core services and features can be deployed independently or as an integrated suite of cloud services based on specific cloud service needs of a particular cloud service consumer."; para 82, "The CU is a generic unit of IT capacity that is a function of multiple factors such as, for example, processor speed, random access memory, storage, and bandwidth. In one specific implementation, 1 CU=the capacity to compute at a speed of 2.4 GHz with random access memory of 4 GB and local storage of 100 GB through 1 Mbps of bandwidth. It should be noted that the CU value scales differently with respect to each factor and its value intends to represent the effective realization of the individual capacity components."; para 86, "Accordingly, a skilled person will appreciate that benefits of the order module 222 include, but are not limited to, quickly setting up enterprise procurement portal(s) and streamlining cloud acquisition processes across business and IT organizations; meeting new business demand or scalability by having access to multiple cloud providers; ready access to cloud services from internal and external providers with integrated provisioning and procurement processes; being aligned with cloud market changes including product, pricing, packaging, and SLA changes from vendors; reducing cloud costs by comparing cloud service combinations for any given solution; performing real-time spend analysis across providers; optimizing as provisioning and de-provisioning systems are integrated with billing and order management; and reducing time and cost in billing, metering and payment management though a centralized bill and payment capability."; para 87, "Accordingly, a skilled person will appreciate that benefits of the provision module 222 include, but are not limited to, .. reduced cloud infrastructure costs by continuously optimizing utilization, enhanced resource availability for business applications to meet scalability and performance, enhanced cloud resource allocation to business application and business units, .."; para 88, "A cloud service consumer can gain visibility into current performance, cost and utilization of cloud services and compare against planning benchmarks/milestones to automatically initiate corrective action to continuously optimize cost, resources and SLAs to meet business demand and changes."; para 94, "A policy manager module 236 of the CSB platform 202 enables (e.g., via the CSB platform access portal) implementation of various policies related to cloud services. Examples of such policies include, but are not limited to, pricing policies (discounts, upcharges, customer specific, partner specific, custom, etc); cost alerts based on thresholds; resource auto-scale policies (e.g., via support for a policy provider auto-scaling function) .." - support for a policy provider auto-scaling function is the size of which has been optimized based on auto scaling; para 103, "Accordingly, cloud service consumers do not need to create accounts and communicate with multiple providers for their cloud requirements because this will be done for them automatically by the cloud services integration module 240."; para 105, "FIG. 5 shows an architectural view of the CSB platform 202. .. the architecture of the CSB platform 202 employs advanced simulation and optimization mathematical models for IT planning, sourcing, and governance."; para 108, "A cloud performance data mart engine 274 of the CSB platform 202 is configured to automatically aggregate and correlate metrics for cloud service criteria such as, for example, demand, capacity, utilization, performance, cost, and risk for multiple application architecture and cloud resources across many environments and virtual data centers. The cloud performance data mart engine 274 enables near real-time visibility into resource performance along with audit data to manage governance of resource changes. Using a suitable performance data model, the system can scale to support thousands of resources with historical data and deliver instant reporting."].

23.	As per Claim 7, Iyoob teaches: 
The cost presentation apparatus according to claim 1 [as above], wherein, 
Iyoob further teaches: 
when a plurality of applications, each of which is allocated with the infrastructure resource, exist, the processor estimates, for each of the applications [IYOOB reads on: Fig. 7, screen 400, VDC Quick Link section 414, Manage Applications 426; para 125, "A manage applications selector 426 of the Tab Link section 412 links to an application screen ( e.g., My Applications screen) of the Applications tab 406 for enabling a user to create applications and map them to a VDC or make edits to existing applications."], 
a relationship between the cost of the infrastructure resource and the activation time of the infrastructure resource, and the activation time of the infrastructure resource [IYOOB, as above, Claim 1].

24.	As per Claim 9, Iyoob in view of Kokkinos teaches: 
The cost presentation apparatus according to claim 4, wherein the processor estimates [as above, Claim 4]
Iyoob further teaches: 
a total cost obtained by adding a network cost, which is incurring when the infrastructure resource is used [IYOOB reads on: Fig. 25, VDC Chargeback Summary 690, Total: $330,321.62, VDC Name, Network Cost, VDC Cost Trend 696; para 162, "FIG. 25 shows a VDC Chargeback Summary dashboard 690 configured in accordance with an embodiment of the present invention. A similar dashboard can be provided for presenting the same information for applications. As can be seen, for a particular VDC as specified in analysis content selection field(s) 691 and time period as specified in analysis time period field(s) 692, the VDC Chargeback Summary dashboard 690 includes the following information: Cost by VDC in the form of a pie chart 694 that shows a breaking down cost percentage by VDC for a particular timeperiod; VDC Cost Trends in the form of a line chart 696 that tracks the cost of each VDC on a specified timeperiod interval; and Detail Cost Breakdown in the form of a table 698 that shows name and location of the VDC; Total VDC cost for the timeperiod; total CPU cost for the timeperiod; total memory cost for the timeperiod; total storage cost for the timeperiod; total network cost for the timeperiod; and total managed services costs for the timeperiod."], to the cost relating to the activation time of the infrastructure resource [IYOOB reads on: para 140, above, Claim 1], and 
presents a result of estimation of a relationship between the infrastructure resource total cost and the activation time of the infrastructure resource [IYOOB reads on: Figs. 20, 40, as above, Claim 1; Fig. 25, para 162, as above], and of estimation of the activation time of the infrastructure resource [IYOOB reads on: para 131, above, Claim 1].

25.	As per Claim 10, Iyoob in view of Kokkinos teaches: 
The cost presentation apparatus according to claim 9, wherein the processor [as above, Claim 9]
Iyoob further teaches: 
presents a breakdown of the total cost including costs of the VM, virtual disk, and a network for each configuration obtained by combining the VM type, the migration destination cloud, the VM deployment destination, and the virtual disk deployment destination [IYOOB reads on: : Fig. 7, Table 1, paras 18, 20, 123, 124, 127, 133, 152, as above, Claim 4; Fig. 8A, Provider Offerings 442; Fig. 9, Provider Offerings 457; Fig. 10, screen 466, Create New VDC 468, Discover Existing VDC 470; Fig. 11, Name VDC 516, View BOM 522, Design Architecture 526; Fig. 20, VDC Cost Trends 604, CPU Analysis 612, Storage Analysis 616, Network Analysis 618; para 137, "The user is then prompted to select the Next button 484 of the Virtual Data Center Portfolio Pop-up screen 466 (FIG. 10) and a step 522 is performed for enabling the user to view Bill of Materials (BOM) information 486 for the new VDC. The BOM information 486 is displayed in a BOM details information section 488 of the Virtual Data Center Portfolio Pop-up screen 466 as shown in FIG. 10. For example, the BOM information can be a consolidated bill with any and all orders that the user has modeled. A step 524 is then performed for giving the user the option of performing a step 526 for initiating a design architecture process for designing VMs that the user would like to provision, performing a step 528 for requesting order approval to send the order through an approval process, or a step 530 for saving the order and optionally taking the user back to the Virtual Data Center screen 466 to model a VMs and/or additional services."].

26.	Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Iyoob in view of Beveridge et al. (US Patent Publication 20180260251 A1 - hereinafter Beveridge).

27.	As per Claim 8, Iyoob teaches: 
The cost presentation apparatus according to claim 1, wherein the processor estimates [as above, Claim 1]
Iyoob does not explicitly teach, but Beveridge teaches: 
an accumulated cost obtained by adding a cost of migrating the infrastructure resource to the cost relating to the activation time of the infrastructure resource and presents a change in the accumulated cost -[BEVERIDGE reads on: Fig. 2E, accumulated cost, time in days; para 36, "FIGS. 34A-C illustrate two additional types of resource transactions that can be carried out by the above-described cloud-exchange system in addition to simple transfer or migration of resource-consumer virtual machines to resource providers for execution within resource-provider management domains."; para 47, "FIG. 2C illustrates the costs incurred at successive time points by the organization when additional servers are purchased according to strategies A, B, and C. The cost calculations are approximate and based on a coarse, 5-day granularity, but nonetheless relative accurately illustrate the cost implications of the three different strategies. For this simple example, there are four different types of costs associated with acquiring and running servers: (1) the cost of running a server 236, which includes power and maintenance costs, estimated at five dollars per day; (2) the cost of housing the server within the data center 237, estimated to be 1 dollar per day; (3) the cost of purchasing a new server 238, $800 at time t.sub.1 (239 in table 240), with purchase-cost increases at subsequent time intervals shown in table 240; and (4) the cost of installing a server in the data center 241, estimated at $200 for installing a single server 242, but less per server as the number of servers installed at a single time point increases, as shown in table 243. In the current example, each interval between successive time points represents five days 244. The initial system includes 30 servers 245 and thus incurs a cost of $150 per day to run the servers and a cost of $30 per day to house the servers. In the lower portion of FIG. 2C 246, the accumulated costs for the data center at successive intervals t.sub.1, t.sub.2, . . . , t.sub.6 are shown for strategy A 247, strategy B 248, and strategy C 249. These costs assume that the purchase of the 10 additional servers begins at time point t.sub.1, 5 days following an initial time point t.sub.0. For strategy A, at time point t.sub.1, the cost for running the 40 servers 250 is $200 per day, the cost for housing the servers 251 is $40 per day, the cost for purchasing the 10 additional servers 252 is $8000, according to table 240, and the cost of installing the 10 additional servers 253 is $1400, according to table 243. The total cost accumulated since time point t.sub.0 253 is $900, which is the cost of running the initial virtual/physical data center 202 per day, $180, multiplied by 5 days. For strategy A at time point t.sub.2, the total cost accumulated since time point t.sub.0 255 is $11,500, which includes the total cost 254 of $900 accumulated up to time point t.sub.1 along with the price of purchasing and installing the 10 additional servers and 5 times the daily cost of running the servers, $240×5=$1200. As shown in FIG. 2C, by time point t.sub.6, the total accumulated cost 256 of strategy A is $16,300, the total accumulated cost 257 of strategy B is $15,300, and the total accumulated cost 258 of strategy C is $12,400. However, the rate of increase in total-accumulated-cost for strategy C is much steeper than those for strategies A and B." - the total cost accumulated an accumulated cost obtained by adding a cost of migrating the infrastructure resource to the cost relating to the activation time of the infrastructure resource; para 48, "FIG. 2D illustrates a fourth strategy D for purchasing the 10 additional servers made possible by the resource-exchange system. According to the fourth strategy D, the 10 additional servers 260-262 are immediately purchased and installed. However, rather than redistributing tasks within the virtual/physical data center, as in strategy A, the organization managing virtual/physical data center 202 advertises the availability of computational-resource leases to other organizations participating in the marketplace provided by the resource-exchange system."; para 49, "FIG. 2E shows a plot of the total accumulated cost vs. time for the four strategies A, B, C, and D, discussed above with reference to FIGS. 2A-D. Clearly, after less than 30 days, strategy D, represented by cost curve 272, provides a significantly lower accumulated cost then strategies A, B, and C, represented by cost curves 273-275. The resource-exchange system has provided a way for the organization managing virtual/physical data center 202 to maximize use of the computational resources within the virtual/physical data center and, by doing so, minimize operating costs."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Iyoob to incorporate the teachings of Beveridge in the same field of endeavor of cloud migration to include an accumulated cost obtained by adding a cost of migrating the infrastructure resource to the cost relating to the activation time of the infrastructure resource and presents a change in the accumulated cost. The motivation for doing this would have been to improve the cloud migration of Iyoob by efficiently determining migration costs. See Beveridge, Abstract, "The current document is directed a resource-exchange system that facilitates resource exchange and sharing among computing facilities... Nested-hypervisor technology is employed, in disclosed implementations, to guarantee data security for, and prevent monitoring of operational .
---


Conclusion

28.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Walterbusch et al. "Evaluating cloud computing services from a total cost of ownership perspective", Management research review, 2013-05-17, Vol.36 (6), pp.613-638.
Bhise et al. "Cloud Resource Provisioning for Amazon EC2", 2013 Fourth International Conference on Computing, Communications and Networking Technologies (ICCCNT), 2013, pp. 1-7. 
Jamshidi et al. "Cloud Migration Research: A Systematic Review", IEEE TRANSACTIONS ON CLOUD COMPUTING, VOL. 1, NO. 2, JULY-DECEMBER 2013, pp. 142-157.
Adapalli et al. (US Patent Publication 20150222723 A1 ) describes a method and system for facilitating brokering of cloud services.
Brock et al. (US Patent Publication 20120084445 A1 ) describes a method and system for automatically replicating and migrating live virtual machine image (VM) files from a primary VM computing device to secondary VM computing devices.
Nickolov et al. (US Patent Publication 20140040343 A1) describes systems and methods for creating computing networks that include multiple different data centers and/or server grids which are deployed in different geographic locations.
Kumagai et al. (US Patent Publication 20130080703 A1) describes a system and method for providing a storage system in which multiple tiers composed of storage areas of various memory devices are assigned in page units and the assigned tiers are changed based on access frequency, wherein stored costs are calculated based on status of use of the storage areas constituting the tiers, and migration costs are calculated and charged based on the amount of migration of data among tiers and the .

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623